      Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 1 of 7
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 09/24/2020
 NOOREDDIN NAGHIBOLHOSSEINI,

                            Plaintiff,
                                                             1:19-cv-05348-MKV-KNF
                    -against-
                                                          OPINION AND ORDER
                                                         ADOPTING IN PART AND
 ROBERT HARALICK, LUIS PETINGI,
                                                          MODIFYING IN PART
 AMOTZ BAR-NOY, and GRADUATE
                                                     REPORT AND RECOMMENDATION
 CENTER AT THE CITY UNIVERSITY OF
                                                    AND GRANTING MOTION TO DISMISS
 NEW YORK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Nooreddin Naghibolhosseini, a Ph.D. student from Iran, proceeding pro se, filed

this action on June 6, 2019, against the Graduate Center at the City University of New York and

three individual professors there (collectively, “Defendants”), alleging discrimination on the basis

of national origin, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et

seq. (Compl. [ECF No. 2].) On September 23, 2019, the Court (Caproni, J.) referred this case to

Magistrate Judge Fox. (Order Reference Magistrate Judge [ECF No. 8].) On January 6, 2020,

Defendants moved to dismiss Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (Mot. Dismiss [ECF No. 20].) This case was reassigned to me on February

6, 2020.   On April 9, 2020, Magistrate Judge Fox issued a Report and Recommendation

recommending that Defendants’ motion to dismiss for lack of subject matter jurisdiction be

granted. (R. & R. [ECF No. 25].) Plaintiff filed a letter on April 24, 2020, objecting to the Report

and Recommendation (Objection R. & R. [ECF No. 26]), and Defendants filed a response on May

8, 2020 (Resp. Objection R. & R. [ECF No. 27]). Defendant has since filed nine additional letters

further objecting to the Report and Recommendation. (See ECF Nos. 28–36.) For the reasons
      Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 2 of 7




stated below, the Court adopts in part and modifies in part the Report and Recommendation and

GRANTS Defendants’ motion to dismiss.



                                      LEGAL STANDARD

       In reviewing a Magistrate Judge’s report and recommendation, a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties are given the opportunity to raise timely objections to the

report and recommendation within fourteen days. Id. If a party timely files specific objections,

“[t]he district judge must determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3); United States v. Male Juvenile (95-CR-1074),

121 F.3d 34, 38 (2d Cir. 1997). But where “the party makes only conclusory or general arguments,

or simply reiterates the original arguments, the Court will review the Report strictly for clear

error.” Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., No. 07-cv-6865-LTS-GWG, 2008

WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008) (citing Pearson-Fraser v. Bell Atl., No. 01 Civ.

2343(WK), 2003 WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003); and Camardo v. Gen. Motors Hourly-

Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y.1992)); see also Alaimo v. Bd. of Educ.

of the Tri-Valley Cent. Sch. Dist., 650 F. Supp. 2d 289, 291 (S.D.N.Y. 2009) (citing Renelique v.

Doe, No. 99 Civ. 10425, 2003 WL 23023771, at *1 (S.D.N.Y. Dec. 29, 2003)). In reviewing a

report and recommendation, a district judge will ordinarily not consider new arguments or

evidence that could have been, but was not, presented before the magistrate judge. See Paddington

Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d Cir.1994) (alteration in original) (“In objecting

to a magistrate’s report before the district court, a party has ‘no right to present further testimony

when it offer[s] no justification for not offering the testimony at the hearing before the

magistrate.’” (quoting Pan Am World Airways, Inc. v. Int’l Bhd. of Teamsters, 894 F.2d 36, 40 n.3

                                                  2
      Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 3 of 7




(2d Cir. 1990))); Travelers Ins. Co. v. Estate of Garcia, No. 00-cv-2130-ILG, 2003 WL 1193535,

at *2 (E.D.N.Y. Feb. 4, 2003) (“[D]istrict courts will ordinarily refuse to consider arguments, case

law and/or evidentiary material which could have been, but was not, presented to the magistrate

judge in the first instance.” (citing United States v. Pena, 51 F. Supp. 2d 364, 367 (W.D.N.Y.

1998); and Robinson v. Keane, No. 92 CIV. 6090(CSH), 1999 WL 459811, at *4 (S.D.N.Y. June

29, 1999); and Abu-Nassar v. Elders Futures, Inc., 1994 WL 445638, at *4 n. 2 (S.D.N.Y. Aug.

17, 1994))).

       The objections of pro se litigants “are ‘generally accorded leniency’ and should be

construed ‘to raise the strongest arguments that they suggest.’” Howell v. Port Chester Police

Station, No. 09-CV-1651, 2010 WL 930981, at *1 (S.D.N.Y. Mar. 15, 2010) (quoting Milano v.

Astrue, 05–CV–6527, 2008 WL 4410131, at *2 (S.D.N.Y. Sept. 26, 2008)). “Nonetheless, even a

pro se party’s objections to a Report and Recommendation must be specific and clearly aimed at

particular findings in the magistrate’s proposal, such that no party be allowed a second bite at the

apple by simply relitigating a prior argument.” Id. (quoting Pinkney v. Progressive Home Health

Servs., No. 06–CV–5023, 2008 WL 2811816, at *1 (S.D.N.Y. July 21, 2008)).



                                          DISCUSSION

       Plaintiff’s “objections” to the Report and Recommendation do not address specifically any

findings in the Report and Recommendation. (See Objection R. & R.) In his “objections,” Plaintiff

described unfortunate circumstances, including mental health issues, a stint in jail, and time spent

at a homeless shelter, and requested an extension. (Id.) Thus, the Court has reviewed and

considered Plaintiff’s second submission in response to the Report and Recommendation. (See

Letter from Pl. Dated 5/21/2020 [ECF No. 28].) This letter does not raise any specific objections

to the Report and Recommendation, let alone mention it. (See id.) Instead, it contains several

                                                  3
        Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 4 of 7




nasty, inappropriate anti-Semitic remarks directed at Defendants—which have no place in

documents filed with the Court, much less in society—and provides e-mail correspondence

between Plaintiff and one of the individual professor Defendants. (See id.) 1 Plaintiff’s subsequent

letters are similar. (See ECF Nos. 29–36.) 2 Because Plaintiff has failed to raise any specific

objections to specific findings, the Court reviews the Report and Recommendation for clear error.

See Indymac Bank, 2008 WL 4810043, at *1.

         Having carefully reviewed the Report and Recommendation and underlying record, the

Court agrees with Magistrate Judge Fox’s recommendation of dismissal. First, the Court agrees

that despite the procedural defects in Defendants’ motion and Plaintiff’s opposition, it was

appropriate for Magistrate Judge Fox to consider the merits of the motion, to “secure the just and

speedy determination of the action, as contemplated by Rule 1 of the Federal Rules of Civil

Procedure.” (R. & R. 3–4.) See Fed. R. Civ. P. 1; Torres v. Bellevue S. Assocs. L.P., No. 16-CV-

2362, 2020 WL 3377797, at *4 (S.D.N.Y. June 18, 2020) (alterations omitted) (rejecting

magistrate judge’s recommendation to deny motion for procedural defects because doing so

“would be contrary to Rule 1’s objective of ensuring ‘speedy and inexpensive determinations’”

(quoting Automatic Sys. Developers, Inc. v. Sabratek Corp., No. 93 CIV. 7149 (VLB), 1994 WL

62127, at *1 (S.D.N.Y. Feb. 15, 1994))); Weinstein v. Cardis Enters. Int’l N.V., 284 F. Supp. 3d

240, 245 (E.D.N.Y. 2017) (overruling objection and affirming magistrate judge’s decision to




1
  Specifically, Plaintiff wrote, “I was circulated in the hands of the criminal Jews in the Graduate Center.” (Letter from
Pl. Dated 5/21/2020 at 1.) He wrote further, “Jews were not honest, they took a lot of time from me and put me in a
nervous mental situation. I want a lawyer, a hotel room to live and enough money to be able to properly complain
against the criminal Jews.” (Id.) Plaintiff concluded his letter by stating that “the Jews will receive their answer in this
life. For the afterlife, for sure they will burn in the hellfire for eternity.” (Id.)
2
  In another letter, Plaintiff wrote that “his mental state . . . was directly damaged because of the inhumane acts of the
Jews in the school.” (Letter from Pl. Dated 8/22/20 at 1 [ECF No. 36].) He also explained that he “was sleeping next
to a Jew in the dorm and [he] was in the same cell with a Jew after the spread of the pandemic.” (Id.) He alleged that
there was “testing on [his] brain and the Jews were involved.” (Id. at 2.)

                                                             4
      Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 5 of 7




address motions to dismiss notwithstanding procedural defects in motions); see also Dietz v.

Bouldin, __ U.S. ___, 136 S. Ct. 1885, 1892–93 (2016) (noting that “district courts have the

inherent authority to manage their dockets and courtrooms with a view toward the efficient and

expedient resolution of cases” (collecting cases)). Excusing the procedural defects is particularly

appropriate here given Plaintiff’s pro se status.

       Second, with respect to the merits of Defendants’ motion, the Court agrees with Magistrate

Judge Fox that dismissal is proper but disagrees with Magistrate Judge Fox’s reasoning.

Magistrate Judge Fox concluded:

               Inasmuch as the plaintiff failed to file a complaint with the EEOC and
               receive a ‘Notice of Suit Rights’ from that agency before commencing his
               Title VII action . . . , the court lacks subject-matter jurisdiction in the instant
               case. Therefore, granting the branch of the defendants’ motion that is based
               on Fed. R. Civ. P. 12(b)(1) is warranted.”

(R. & R. 4.)

       As Magistrate Judge Fox recognized, “Before bringing a Title VII suit in federal court, an

individual must first present ‘the claims forming the basis of such a suit . . . in a complaint to the

EEOC or the equivalent state agency.’” Littlejohn v. City of New York, 795 F.3d 297, 322 (2d Cir.

2015) (ellipsis in original) (quoting Williams v. N.Y.C. Hous. Auth., 458 F.3d 67, 69 (2d Cir. 2006)

(per curiam). But exhausting administrative remedies by obtaining a Notice of Right to Sue letter

from the EEOC is not a jurisdictional prerequisite to a Title VII claim. See Fort Bend County v.

Davis, __ U.S. ___, 139 S. Ct. 1843, 1850 (2019); Littlejohn, 795 F.3d at 322 n.19 (“While

Littlejohn’s failure to exhaust her administrative remedies did justify the dismissal of the claim, it

was not for lack of jurisdiction.” (citing Francis v. City of New York, 235 F.3d 763, 768 (2d Cir.

2000))). Instead, “the burden of pleading and proving Title VII exhaustion lies with defendants

and operates as an affirmative defense.” Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486,

491 (2d Cir. 2018). “Affirmative defenses may be considered on a motion to dismiss ‘where the

                                                    5
      Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 6 of 7




defense appears on the face of the pleading and the documents incorporated therein.’” Ashmeade

v. Citizens Bank, No. 17-cv-8994 (JGK), 2018 WL 3093963, at *6 (S.D.N.Y. June 22, 2018)

(quoting Jones v. Bloomingdale’s, No. 17-cv-1974, 2018 WL 1281819, at *3-4 (S.D.N.Y. Mar. 8,

2018)).

          Dismissal of Plaintiff’s claim is proper because the pleadings evidence Plaintiff’s failure

to exhaust his administrative remedies. Plaintiff states clearly on the face of the complaint that he

did not file a charge of discrimination against Defendants with the EEOC and that he had not

received a Notice of Right to Sue from the EEOC. (See Compl. 6.) In addition, Defendants argued

in their motion that Plaintiff’s claim should be dismissed for Plaintiff’s failure to exhaust his

administrative remedies. (Mem. Supp. Mot. Dismiss 3–4, 3 n.5. [ECF No. 20].) Plaintiff did

eventually obtain a Notice of Right to Sue from the EEOC two months after he commenced this

action. (See Letter Dated 8/16/2019 [ECF No. 5].) The Court is mindful of Plaintiff’s pro se status

and recognizes that the requirement that Plaintiff obtain a Notice of Right to Sue before

commencing a Title VII action “is subject to waiver, estoppel, and equitable tolling.” Hardaway,

879 F.3d at 491 (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)). However,

no good cause exists to waive this requirement here. (See supra notes 1–2.) Accordingly, the

Court agrees with Magistrate Judge Fox’s recommendation that this case should be dismissed.



                                           CONCLUSION

          The Court, having carefully reviewed the Report and Recommendation and underlying

record, agrees with Magistrate Judge Fox’s recommendation that dismissal of this case is

warranted. For the reasons discussed above, it is HEREBY ORDERED that the Court ADOPTS

IN PART AND MODIFIES IN PART the Report and Recommendation and GRANTS

Defendants’ motion to dismiss. The Clerk of Court is respectfully requested to close this case.

                                                   6
     Case 1:19-cv-05348-MKV-KNF Document 37 Filed 09/24/20 Page 7 of 7




SO ORDERED.
                                         _________________________________
Date: September 24, 2020                 MARY KAY VYSKOCIL
      New York, NY                       United States District Judge




                                     7
